Mr. Justice Phillips delivered the opinion of the court: On an application for judgment against lots or lands for delinquent special assessments an objection to the judgment because of the insufficiency of the ordinance under which the assessment is made is a collateral attack on the judgment of confirmation of the assessment. The judgment of confirmation cannot be thus attacked except for matters affecting the jurisdiction. The sufficiency of the ordinance is not of that character, and must be determined on the proceeding to confirm the special assessment. Doremus v. People ex rel. 161 Ill. 26; Culver v. People ex rel. id. 89, and authorities cited. The objection that John P. Kenny was appointed a commissioner and J. P. Kenny signed the assessment roll is determined adversely to the objector in Casey v. People ex rel. 159 Ill. 267. The judgment of the county court of Cook county is reversed and the cause remanded, with directions to enter judgment of sale as applied for by the county treasurer and ex officio collector of Cook county. Reversed and remanded.